450 S.W.2d 856 (1970)
R. A. PATTON, Appellant,
v.
The STATE of Texas, Appellee.
No. 42693.
Court of Criminal Appeals of Texas.
February 4, 1970.
*857 No attorney on appeal for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation.
The appellant, on April 21, 1969, entered a plea of guilty to an indictment charging him with the offense of murder with malice and was assessed a term of ten years in the penitentiary. Imposition of the sentence was suspended, and appellant was granted probation with one of the conditions being that he commit no offense against the laws of this State.
On June 11, 1969, a motion to revoke the probation was filed alleging that appellant had violated the above condition in that on the 8th day of June, 1969, he did carry on or about his person a pistol. After a hearing, the trial judge found, among other grounds, that appellant did violate the law and the above condition of his probation, and an order was entered revoking probation.
The record reflects that appellant was arrested while carrying on or about his person a pistol, which supports the finding of the trial court.
In an appeal from an order revoking probation, the review by this Court is limited to determining whether the trial judge abused his discretion in ordering such revocation. Hilton v. State, Tex.Cr. App., 443 S.W.2d 844; Torres v. State, Tex.Cr.App., 403 S.W.2d 135, and Whitt v. State, Tex.Cr.App., 395 S.W.2d 39.
No abuse of discretion by the trial judge has been shown; the judgment revoking probation is affirmed.